TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00117-CV


The Village of Bee Cave, Texas, Appellant

v.

71/620 Joint Venture, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. GNO-00828, HONORABLE PAUL DAVIS, JUDGE PRESIDING



PER CURIAM
	Appellant, the Village of Bee Cave, Texas, has filed an unopposed motion to dismiss
its appeal.  We grant the motion and dismiss this appeal.

Before Chief Justice Aboussie, Justices Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   October 25, 2001
Do Not Publish